DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/10/2020.  These drawings are acceptable.

Claims Status
Claims 2 and 15 are canceled, therefore claims 1, 3-14 and 16-20 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laifenfeld et al. (Laifenfeld; US 2016/0320469) in view of Stevens et al. (Stevens; US 2018/0335780) and further in view of Lickfelt (Lickfelt; US 2012/0092129).
As per claim 1, Laifenfeld teaches a remote control system (as depicted in FIGS. 1-3, for example), the remote control system comprising: 
a transceiver configured to communicate with one or more fobs (a transceiver wirelessly communicating with one or more user fobs or devices; see e.g. para. [0021]); 
the fob wirelessly communicating with the transceiver; see e.g. para. [0021]); 
a controller (one or more controllers for controlling one or more functions; see e.g. abstract and para. [0017] and [0032]) configured to:
receive the fob signal transmitted by the operator fob (one or more signals transmitted by the key fob are received; see e.g. para. [0025]); 
determine an operator distance based on the fob signal (determining distance or position of the key fob or operator holding the key fob based on the fob signal[s]; see e.g. para. [0027-29]); 
compare the operator distance with one or more threshold distances (the fob is determined to be within a predetermined distance, see e.g. para. [0027], which means one or more signals strength which are directly associated with distances are compared with the threshold signal strengths or corresponding distances); and 
generate a system command based on the comparison so as to control operation of one or more devices (one or more operations are carried out based on the comparison, see e.g. para. [0032]). 
Laifenfeld does not explicitly teaches that the remote control system is for a marine vessel, the transceiver is helm transceiver positioned on the marine vessel, the at least one operator fob is configured to wirelessly transmit a fob signal to the helm transceiver on the marine vessel and controlling operation of one or more devices on the marine vessel. 
Stevens, however, teaches a remote control system is for a marine vessel (a user device for remote controlling a watercraft; see e.g. para. [0022]), a helm transceiver positioned on the marine vessel (a helm transceiver including components 22a, 22b, 30, 21 etc. positioned on or close to helm of the motor craft; see e.g. FIG. 2 and para. [0022]), the at least one operator fob is configured to wirelessly transmit a fob signal to the helm transceiver on the marine vessel and controlling operation of one or more devices on the marine vessel (the transceiver allows a rider to send location information to the craft, and to wirelessly instruct the craft to automatically travel to the location of the user, see e.g. para. [0022] and [0035]). 
Laifenfeld and Stevens are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced manual activity which in turn can save time. 
Laifendeld and Stevens does not explicitly teach that the controller is further configured to determine an operator direction with respect to the marine vessel based on the fob signal from the operator fob; and to generate at least one system command based further on the operator direction. 
Lickfelt, however, teaches controller is further configured to determine operator direction with respect to a vehicle based on fob signal from an operator fob (ECU 16 is configured to determine whether an operator holding a fob 14 is getting closer or moving from a vehicle [comprising the ECU] based on the fib signal; see e.g. para. [0013]); and generate a system command based on the operator direction to control operation of one or more devices of the vehicle (a system command is generated, i.e. locking or unlocking a vehicle door lock, based on whether the operator with the fob 14 is getting closer or moving away from the vehicle, see e.g. para. [0018]. Furthermore, distance data associated with operator/fob is also determine to ascertain which zone the fob is currently located in; see e.g. para. [0018], [0031] and FIG. 1). 
Even though Lickfelt does not explicitly teach that the controller is associated with a marine vessel, Stevens teaches one or more controllers associated with a marine vessel as discussed earlier (see e.g. FIG. 3, a controlling processor, a kill switch and communication unit etc.). Similarly, it would have been obvious to a skilled person to include the disclosed teachings of Lickfelt in a marine vessel for the purpose of reducing manual activity for the user of the marine vessel. 

As per claim 3, the system of claim 1 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld does not explicitly teach that the controller is configured to determine the operator direction as either toward the marine vessel or away from the marine vessel. 
Lickfelt, however, teaches a controller is configured to determine the operator direction as either toward or away from a vehicle (as discussed in analysis of merits of claim 1, a direction of an operator is determined with respect to vehicle is determined based on fob signal[s] from an operator fob, see e.g. para. [0013] and [0031], and generate a system command to perform one or more functions based on the direction i.e. locking or unlocking doors etc.; see e.g. para. [0018]). 
Laifenfeld and Lickfelt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing manually activity. Laifenfeld and Lickfelt do not explicitly teach that the controller is associated with a marine vessel.
Stevens, however, teaches one or more controllers associated with a marine vessel (a controlling processor, a kill switch and communication unit etc.; see e.g. FIG. 3).
Laifenfeld, Stevens and Lickfelt are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced manual activity which in turn can save time. 
As per claim 4, the system of claim 1 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld does not teach that the controller determines the operator distance based on a radio signal 
Lickfelt, however, teaches a controller determines operator distance based on a radio signal strength indicator of fob signal (operator distance from vehicle is determined based on radio signal strength of operator fob; see e.g. para. [0018-19]), and where the controller determines operator direction based on a change in operator distance over time (operator direction is determined based on change in signal strength as discussed earlier, see e.g. para. [0013] and [0031], wherein distance of the fob/operator from the vehicle is also determined based on signal strength, see e.g. para. [0018-19]. It would have been obvious to a person of ordinary skill in the art that change in distance [or signal strength] would indicate the operator/fob direction of travel). 
Laifenfeld, Stevens and Lickfelt are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced manual activity which in turn can save time. 
As per claim 5, the system of claim 1 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld does not explicitly teach the fob signal communicates a fob identification associated with the operator fob to the helm transceiver.
Lickfelt, however, teaches fob signal communicates a fob identification associated with the operator fob to vehicle transceiver (a fob communicates identification associated with the fob to a vehicle transceiver; see e.g. para. [0013]). 
Laifenfeld and Lickfelt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing manually activity. Laifenfeld and Lickfelt do not explicitly teach that the controller is associated with a marine vessel.
Stevens, however, teaches that the transceiver is a helm transceiver (a transceiver comprising 22a, 22b, 30, 21 etc. which are associated with helm of a water craft; see e.g. FIG. 3).
Laifenfeld, Stevens and Lickfelt are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced manual activity which in turn can save time. 
As per claim 6, the system of claim 5 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld teaches the controller is further configured to store a set of system commands for each fob identification in a list of permitted fob identifications (a list of system commands i.e. unlocking vehicle doors, turn on exterior lights etc. when the fob 41 [a certain fob with certain identification as discussed earlier] reaches a certain distance, see e.g. para. [0032], is stored in a storage or database), wherein each system command in the set of system commands is associated with one of the threshold distances and an operator direction (each command to unlock door or turn on lights is associated with a certain distance [as suggested by Laifenfeld, ¶0032] and direction [as suggested by Lickfelt, see e.g. ¶0013 and ¶0018]). 
As per claim 12, it is interpreted and rejected as claim 1, wherein Stevens further teaches that fob can be worn by an operator (see e.g. para. [0043]). 
As per claim 13, the method of claim 12 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld teaches controlling operation of the one or more devices includes activating or deactivating at least one of a propulsion device, a door lock (as discussed earlier, door locks can be activated or deactivated; see e.g. para. [0022] of Laifenfeld), a vessel light, an entertainment device, an environmental control system when the operator distance crosses one of the threshold distances. 
As per claim 14, the method of claim 13 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld does not teach determining an operator direction with respect to the marine vessel based on 
Lickfelt, however, teaches to determining an operator direction with respect to a vehicle based on fob signal from operator fob, wherein the activation or deactivation of the one or more devices is further based on the operator direction (ECU 16 is configured to determine whether an operator holding a fob 14 is getting closer or moving from a vehicle [comprising the ECU] based on the fib signal; see e.g. para. [0013] and generate a system command to perform one or more functions based on the direction i.e. locking, unlocking doors etc.; see e.g. para. [0045]). Laifenfeld and Lickfelt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing manually activity. Laifenfeld and Lickfelt do not explicitly teach that the controller is associated with a marine vessel. 
Stevens, however, teaches one or more controllers associated with a marine vessel (a controlling processor, a kill switch and communication unit etc.; see e.g. FIG. 3).
Laifenfeld, Stevens and Lickfelt are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced manual activity which in turn can save time. 
As per claim 16, the method of claim 12 as taught by Laifenfeld, Stevens and Lickfelt, wherein the operator distance is determined based on a radio signal strength indicator of the fob signal, and where the operator direction is determined based on a change in operator distance over time. 
Laifenfeld, however, teaches operator distance is determined based on a radio signal strength indicator of a fob signal (operator distance from vehicle is determined based on radio signal strength of operator fob; see e.g. para. [0017-18]), and where operator direction is determined based on a operator direction is determined based on change in signal strength as discussed earlier, see e.g. para. [0013] and [0031], wherein distance of the fob/operator from the vehicle is also determined based on signal strength, see e.g. para. [0018-19]. It would have been obvious to a person of ordinary skill in the art that change in distance [or signal strength] would indicate the operator/fob direction of travel). 
Laifenfeld, Stevens and Lickfelt are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced manual activity which in turn can save time. 
As per claim 17, the method of claim 12 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld teaches storing a set of system commands for each fob identification in a list of permitted fob identifications (a set of commands i.e. to unlock doors, turn on lights for one or more fobs is stored in memory of the system, for example, wherein the commands are executed when a fob is authorized or authenticated as discussed earlier; see e.g. para. [0022]), wherein each system command in the set of system commands is associated with one of the threshold distances and the operator direction (a set of system commands are associated with a threshold distance i.e. i.e. to unlock doors, turn on lights when threshold distance is breached as discusses earlier; see e.g. para. [0032-33] and [0045]); wherein the fob signal communicates a fob identification associated with the operator fob to the transceiver (the fob signal can include identification of the fob as discussed earlier as suggested by Lickfelt; see e.g. para. [0013]); and controlling operation of one or more devices on the vehicle based further on the fob identification (one or more functions are controlled as discussed earlier, see e.g. para. [0022] of Laifenfeld and para. [0013] of Lickfelt). 
Laifenfeld and Lickfelt do not explicitly teach that the transceiver is a helm transceiver associated with a marine vessel. 
Stevens, however, teaches that the transceiver is a helm transceiver associated with a water vessel (a transceiver comprising 22a, 22b, 30, 21 etc. which are associated with helm of a water craft; see e.g. FIG. 3).
Laifenfeld, Stevens and Lickfelt are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced manual activity which in turn can save time. 

Claims 7, 8, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laifenfeld in view of Stevens, Lickfelt, as applied to claim 1, 5, 6, or 12, and further in view of Lavoie (Lavoie; US 2020/0257282). 
As per claim 7, the system of claim 6 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld teaches access a set of system commands associated with a selected fob (when only one fob is present) to carry out one or more functions as discussed earlier i.e. locking of doors, turning on lights etc. but does not explicitly teach that when fob signals are received from at least two fobs, select one of the at least two fobs as the operator fob. 
Lavoie, however, teaches when fob signals are received from at least two fobs, select one of the at least two fobs as operator fob (selecting a first message from a first input device 23 [fob] or a second message from a second input device 23 [fob] based on device 23 priority; see e.g. para. [0029]), wherein commands associated with the selected fob would be executed as suggested by Laifenfeld. 
Laifenfeld, Stevens, Lickfelt and Lavoie are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their 
As per claim 8, the system of claim 7 as taught by Laifenfeld, Stevens, Lickfelt and Lavoie, wherein Laifenfeld does not teach that the operator fob is selected based on a prioritized list of the permitted fob identifications. 
Lavoie, however, teaches operator fob is selected based on a prioritized list of the permitted fob identifications (selecting a first message from a first input device 23 [fob] or a second message from a second input device 23 [fob] based on device 23 priority [list]; see e.g. para. [0029], wherein the selected message or fob has a specific fob identification as known in the art as well as taught by Lickfelt, see e.g. para. [0013] and [0026], which is different for different electronic devices). 
Laifenfeld, Stevens, Lickfelt and Lavoie are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of having a plurality of fobs for operating the same vehicle but priority is given to one of fobs or devices defined by a user, for example, which increases flexibility of system which remains compatible with a plurality of devices. 
As per claim 10, the system of claim 6 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld does not explicitly teach that the controller is further configured to verify that the fob identification is on the list of permitted fob identifications prior to selecting at least one system command from the set of system commands associated with the detected operator fob. 
Lickfelt, however, teaches that authentication of a key fob is carried out based on identification or transmitter ID code of the key fob (see e.g. para. [0025] and [0027]). Furthermore, Lavoie teaches selecting a first message from a first input device 23 [fob] or a second message from a second input see e.g. para. [0029], wherein the selected message or fob has a specific fob identification as known in the art as well as taught by Lickfelt, see e.g. para. [0025], which is different for different electronic devices). It would have been obvious to one of ordinary skill in the art that the identification of the key fob is determined prior to the selecting because processing signals from key fobs which are not even authorized would waste useful battery life or processing resources. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to combine the teachings of Laifenfeld, Stevens, Lickfelt and Lavoie for the purpose of desired benefits of improved battery life of vehicle or extend operational life of processing components. 
As per claim 11, the system of claim 1 as taught by Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld the controller is further configured to select a fob as the operator fob and generate the system command based on a set of commands associated with the operator fob (the disclosed system selects the fob [since that’s the only fob or at least the only fob with right credentials] and generates system commands as discussed earlier i.e. unlocking doors, turning on lights etc.; see e.g. para. [0022]) but fails to teach that the operator fob is selected based on a prioritized list of permitted fobs. 
Lavoie, however, teaches operator fob is selected based on a prioritized list of the permitted fob identifications (selecting a first message from a first input device 23 [fob] or a second message from a second input device 23 [fob] based on device 23 priority [list]; see e.g. para. [0029], wherein the selected message or fob has a specific fob identification as known in the art which is different for different electronic devices). 
Laifenfeld, Stevens, Lickfelt, and Lavoie are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of having a plurality of fobs for operating the same vehicle but priority is given 
As per claim 18, the method of claim 12 Laifenfeld, Stevens and Lickfelt, wherein Laifenfeld teaches to access a set of system commands associated with a selected fob (when only one fob is present) to carry out one or more functions as discussed earlier i.e. locking of doors, turning on lights etc. but fails to explicitly teach receiving fob signals from at least two fobs; selecting one of the at least two fobs as the operator fob. 
Lavoie, however, teaches receiving fob signals from at least two fobs; selecting one of the at least two fobs as the operator fob (selecting a first message from a first input device 23 [fob] or a second message from a second input device 23 [fob] based on device 23 priority; see e.g. para. [0029]), wherein commands associated with the selected fob would be executed as suggested by Laifenfeld. 
Laifenfeld, Stevens and Lickfelt are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of having a plurality of fobs for operating the same vehicle but priority is given to one of fobs or devices defined by a user, for example, which increases flexibility of system which remains compatible with a plurality of devices. 
As per claim 19, the method of claim 18 as taught by Laifenfeld, Stevens and Lickfelt,  except the claimed subject matter wherein the operator fob is selected from the at least two fobs based on a prioritized list of permitted fob identifications. 
Lavoie, however, teaches operator fob is selected from the at least two fobs based on a prioritized list of permitted fob identifications (selecting a first message from a first input device 23 [fob] or a second message from a second input device 23 [fob] based on device 23 priority [list]; see e.g. para. [0029], wherein the selected message or fob has a specific fob identification as known in the art as well as taught by Lickfelt, see e.g. para. [0013] and [0026], which is different for different electronic devices). 
Laifenfeld, Stevens, Lickfelt, and Lavoie are in the same or similar field of endeavor where one or more functions of a vehicle are remotely controlled, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of having a plurality of fobs for operating the same vehicle but priority is given to one of fobs or devices defined by a user, for example, which increases flexibility of system which remains compatible with a plurality of devices. 

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laifenfeld in view of Stevens, Lickfelt, Lavoie, as applied to claim 7 or 18, and further in view of Boyden et al. (Boyden; US 2015/0070166).
As per claim 9, the system of claim 7 as taught by Laifenfeld, Stevens, Lickfelt and Lavoie, wherein Laifenfeld does not explicitly teach that the operator fob is selected based on an order of detection of the at least two fobs. 
However, it is known in the art that a priority can be given to a device which first outputs a signal. For example, Boyden teaches that sensor device 104a outputs a signal first than a second sensor 104b, and a priority is given to the device which first outputs a signal (see e.g. para. [0048]). Similalry, it would have been obvious to a skilled person that a priority can be given to a fob which first outputs a signal and reaches a vehicle (which means the fob is closer to the vehicle) compared to a fob which is farther away and its signals reaches some point later in time. 
Laifenfeld, Stevens, Lickfelt, Lavoie and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of 
As per claim 20, the method of claim 18 as taught by Laifenfeld, Stevens, Lickfelt and Lavoie, except the claimed subject matter wherein the operator fob is selected based on an order of detection of the at least two fobs. 
However, it is known in the art that a priority can be given to a device which first outputs a signal. For example, Boyden teaches that sensor device 104a outputs a signal first than a second sensor 104b, and a priority is given to the device which first outputs a signal (see e.g. para. [0048]). Similalry, it would have been obvious to a skilled person that a priority can be given to a fob which first outputs a signal and reaches a vehicle (which means the fob is closer to the vehicle) compared to a fob which is farther away and its signals reaches some point later in time. 
Laifenfeld, Stevens, Lickfelt, Lavoie and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved system where a closer fob is given priority for the purpose of desired user experience, faster command execution, and/or reduced processing.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MUHAMMAD ADNAN/               Examiner, Art Unit 2688